 



Exhibit 10.3
POLO RALPH LAUREN CORPORATION
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of
the 30th day of April, 2007 (the “Effective Date”), by and between Polo Ralph
Lauren Corporation, a Delaware corporation (the “Corporation”), and Mitchell
Kosh (the “Executive”).
          WHEREAS, the Executive has been employed with the Corporation pursuant
to an Employment Agreement dated April 3, 2005 (the “2005 Employment
Agreement”); and
          WHEREAS, the Corporation and Executive wish to amend and restate such
2005 Employment Agreement effective as of the date hereof;
          NOW THEREFORE, in consideration of the mutual covenants and premises
contained herein, the parties hereby agree as follows:
ARTICLE I
EMPLOYMENT
          1.1 Employment Term. The Corporation hereby agrees to employ the
Executive, and the Executive hereby agrees to serve the Corporation, on the
terms and conditions set forth herein. The employment of the Executive by the
Corporation shall be effective as of the date hereof and continue until the
close of business on the third anniversary of the Effective Date of this
Agreement (the “Term”), unless terminated earlier in accordance with Article II
hereof.
          1.2 Position and Duties. During the Term the Executive shall
faithfully, and in conformity with the directions of the Board of Directors of
the Corporation and any Committee thereof (the “Board”) or the management of the
Corporation (“Management”), perform the duties of his employment, and shall
devote to the performance of such duties his full time and attention. During the
Term the Executive shall serve in such position as the Board or Management may
from time to time direct. During the Term, the Executive may engage in outside
activities provided those activities do not conflict with the duties and
responsibilities enumerated hereunder, and provided further that the Executive
receives written approval in advance from Management for any outside business
activity that may require significant expenditure of the Executive’s time in
which the Executive plans to become involved, whether or not such activity is
pursued for profit. The Executive shall be excused from performing any services
hereunder during periods of temporary incapacity and during vacations in
accordance with the Corporation’s disability and vacation policies.
          1.3 Place of Performance. The Executive shall be employed at the
principal offices of the Corporation located in New York, New York, except for
required travel on the Corporation’s business.

1



--------------------------------------------------------------------------------



 



          1.4 Compensation and Related Matters.
               (a) Base Compensation. In consideration of his services during
the Term, the Corporation shall pay the Executive cash compensation at an annual
rate of not less than six hundred twenty-five thousand dollars ($625,000) (“Base
Compensation”), less applicable withholdings. Executive’s Base Compensation
shall be subject to such increases as may be approved by the Board or
Management. The Base Compensation shall be payable as current salary, in
installments not less frequently than monthly, and at the same rate for any
fraction of a month unexpired at the end of the Term.
               (b) Bonus. During the Term, the Executive shall have the
opportunity to earn an annual bonus in accordance with any annual bonus program
the Corporation maintains that would be applicable to the Executive.
               (c) Stock Awards. During the Term, the Executive shall be
eligible to participate in the Polo Ralph Lauren Long-Term Stock Incentive Plan
(the “Incentive Plan”). All grants of stock options and restricted performance
share units (“RPSUs”), if any, are governed by the terms of the Incentive Plan
and subject to approval by the Compensation Committee of the Board of Directors.
               (d) Car Allowance. During the Term, the Corporation shall pay
Executive a car allowance in the amount of one thousand five hundred dollars
($1,500) per month, less applicable withholdings.
               (e) Expenses. During the Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in performing services hereunder, including all reasonable expenses of
travel and living while away from home, provided that such expenses are incurred
and accounted for in accordance with the policies and procedures established by
the Corporation.
               (f) Vacations. During the Term, the Executive shall be entitled
to the number of vacation days in each fiscal year, and to compensation in
respect of earned but unused vacation days, determined in accordance with the
Corporation’s vacation program. The Executive shall also be entitled to all paid
holidays given by the Corporation to its employees.
               (g) Other Benefits. The Executive shall be entitled to
participate in all of the Corporation’s employee benefit plans and programs in
effect during the Term as would by their terms be applicable to the Executive,
including, without limitation, any deferred compensation plan, incentive plan,
stock option plan, life insurance plan, medical insurance plan, dental care
plan, accidental death and disability plan, financial counseling program and
sick/personal leave program. The Corporation shall not make any changes in such
plans or programs that would adversely affect the Executive’s benefits
thereunder, unless such change occurs pursuant to a plan or program applicable
to other similarly situated employees of the Corporation and does not result in
a proportionately greater reduction in the rights or benefits of the Executive
as compared with other similarly situated employees of the Corporation. Except
as otherwise specifically provided herein, nothing paid to the Executive under
any plan or program

2



--------------------------------------------------------------------------------



 



presently in effect or made available in the future shall be in lieu of the Base
Compensation or any bonus payable under Sections 1.4(a) and 1.4(b) hereof.
ARTICLE II
TERMINATION OF EMPLOYMENT
          2.1 Termination of Employment. The Executive’s employment may
terminate prior to the expiration of the Term under the following circumstances:
               (a) Without Cause. The Executive’s employment shall terminate
upon the Corporation’s notifying the Executive that his services will no longer
be required.
               (b) Death. The Executive’s employment shall terminate upon the
Executive’s death.
               (c) Disability. If, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent and unable
to perform the duties hereunder on a full-time basis for an entire period of six
consecutive months, the Executive’s employment may be terminated by the
Corporation following such six-month period.
               (d) Cause. The Corporation may terminate the Executive’s
employment for Cause. For purposes hereof, “Cause” shall mean:
                    (i) failure by the Executive to perform the duties of the
Executive hereunder (other than due to disability as defined in 2.1(c)),
provided that the conduct described in this Section 2.1(d)(i) shall not
constitute Cause unless and until such failure by Executive to perform his
duties hereunder has not been cured to the satisfaction of the Corporation, in
its sole discretion, within fifteen (15) days after notice of such failure has
been given by the Corporation to Executive; or
                    (ii) an act of fraud, embezzlement, theft, breach of
fiduciary duty, dishonesty, or any other misconduct or any violation of law
(other than a traffic violation) committed by the Executive; or
                    (iii) any action by the Executive causing damage to or
misappropriation of Corporation assets; or
                    (iv) the Executive’s wrongful disclosure of confidential
information of the Corporation or any of its affiliates; or
                    (v) the Executive’s engagement in any competitive activity
which would constitute a breach of this Agreement and/or of the Executive’s duty
of loyalty; or
                    (vi) the Executive’s breach of any employment policy of the
Corporation, including, but not limited to, conduct relating to falsification of
business records, violation of the Corporation’s code of business conduct &
ethics, harassment, creation of a hostile work environment, excessive
absenteeism, insubordination, violation of the Corporation’s policy on drug &
alcohol use, or violent acts or threats of violence; or

3



--------------------------------------------------------------------------------



 



                    (vii) performance by the Executive of his employment duties
in a manner deemed by the Corporation, in its sole discretion, to be grossly
negligent; or
                    (viii) the commission of any act by the Executive, whether
or not performed in the workplace, which subjects or, if publicly known, would
be likely to subject the Corporation to public ridicule or embarrassment, or
would likely be detrimental or damaging to the Corporation’s reputation,
goodwill, or relationships with its customers, suppliers, vendors, licensees or
employees.
               (e) Voluntary Termination. The Executive may voluntarily
terminate the Executive’s employment with the Corporation at any time, with or
without Good Reason. For purposes of this Agreement, “Good Reason” shall mean
(A) a material diminution in or adverse alteration to Executive’s title, base
salary, position or duties, including no longer reporting to Ralph Lauren, Chief
Executive Officer, or Roger Farah, Chief Operating Officer, (B) the relocation
of the Executive’s principal office outside the area which comprises a fifty
(50) mile radius from New York City, or (C) a failure of the Corporation to
comply with any material provision of this Agreement provided that the events
described in clauses (A), (B), and (C) above shall not constitute Good Reason
unless and until such diminution, change, reduction or failure (as applicable)
has not been cured within thirty (30) days after written notice of such
noncompliance has been given by the Executive to the Corporation.
          2.2 Date of Termination. The date of termination shall be:
               (a) if the Executive’s employment is terminated by the
Executive’s death, the date of the Executive’s death;
               (b) if the Executive’s employment is terminated by reason of
Executive’s disability pursuant to Section 2.1(c) or by the Corporation pursuant
to Sections 2.1(a) or 2.1(d), the date specified by the Corporation; and
               (c) if the Executive’s employment is terminated by the Executive,
the date on which the Executive notifies the Corporation of his termination.
          2.3 Effect of Termination of Employment.
               (a) If the Executive’s employment is terminated by the
Corporation pursuant to Section 2.1(a), or if the Executive resigns for Good
Reason pursuant to Section 2.1(e), the Executive shall only be entitled to the
following:
                    (i) Severance. Subject to Section 4.1(a) hereof, the
Corporation shall: (a) continue to pay the Executive, in accordance with the
Corporation’s normal payroll practice, his Base Compensation, as in effect
immediately prior to such termination of employment, for the longer of the
balance of the Term or the one-year period commencing on the date of such
termination (whichever period is applicable shall be referred to herein as the
“Severance Period”); and (b) pay to the Executive, on the last business day of
the Severance Period, an amount equal to the bonus paid to the Executive for the
fiscal year prior to the fiscal year in which his employment is terminated. If
the Corporation has not paid any such bonus to the Executive, then the
Corporation shall not be obligated to make any bonus payment

4



--------------------------------------------------------------------------------



 



to the Executive. Under no circumstances shall the Executive be entitled to any
pro-rated bonus payment for the fiscal year in which his employment is
terminated. Notwithstanding the foregoing, in order to receive any severance
benefits under this Section 2.3(a)(i), the Executive must sign and not timely
revoke a release and waiver of claims against the Corporation, its successors,
affiliates, and assigns, in a form acceptable to the Corporation.
                    (ii) Stock Awards. The Executive’s rights with respect to
any stock options and RPSUs provided to the Executive by the Corporation shall
be governed by the provisions of the Corporation’s Incentive Plan and the
respective award agreements, if any, under which such awards were granted,
except as provided in Section 4.1(a).
                    (iii) Welfare Plan Coverages. The Executive shall continue
to participate during the Severance Period in any group medical or dental
insurance plan he participated in prior to the date of his termination, under
substantially similar terms and conditions as an active employee; provided that
participation in such group medical or dental insurance plan shall only continue
for as long as permitted under COBRA and further, shall correspondingly cease at
such time as the Executive (a) becomes eligible for a future employer’s medical
and/or dental insurance coverage (or would become eligible if the Executive did
not waive coverage) or (b) violates any of the provisions of Article III as
determined by the Corporation in its sole discretion. Notwithstanding the
foregoing, the Executive may not continue to participate in such plans on a
pre-tax or tax-favored basis.
                    (iv) Retirement Plans. Without limiting the generality of
the foregoing, it is specifically provided that the Executive shall not accrue
additional benefits under any pension plan of the Corporation (whether or not
qualified under Section 401(a) of the Internal Revenue Code of 1986, as amended)
during the Severance Period.
                    (v) Section 409A. This Agreement is not intended to
constitute a “nonqualified deferred compensation plan” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended, and the rules and
regulations issued thereunder (the “Code”). The above payment structure is based
on the Corporation’s current understanding of its applicable requirements under
Section 409A of the Code. Notwithstanding the foregoing, if any payments of
money or other benefits due to Executive hereunder could reasonably be expected
to cause the application of an accelerated or additional tax under Section 409A
of the Code, such payments or other benefits shall be restructured in the sole
discretion of the Corporation in a manner which does not cause such an
accelerated or additional tax.
               (b) If the Executive’s employment is terminated by reason of the
Executive’s death or Disability, pursuant to Sections 2.1(b) and 2.1(c), the
Executive (or the Executive’s designee or estate) shall only be entitled to
whatever welfare plans benefits are available to the Executive pursuant to the
welfare plans the Executive participated in prior to such termination, and
whatever stock awards may have been provided to the Executive by the Corporation
the terms of which shall be governed by the provisions of the Corporation’s
Incentive Plan and the respective award agreements, if any, under which such
stock awards were provided.

5



--------------------------------------------------------------------------------



 



               (c) If the Executive’s employment is terminated by the
Corporation for Cause or by the Executive without Good Reason (as defined in
Section 2.1(e)), the Executive shall receive only that portion of the
Executive’s then current Base Compensation payable through the Executive’s
termination date. The Executive’s rights with respect to any stock awards
provided to the Executive by the Corporation shall be governed by the provisions
of the Corporation’s Incentive Plan and the respective award agreements, if any,
under which such stock awards were provided.
ARTICLE III
COVENANTS OF THE EXECUTIVE
          3.1 Non-Compete.
               (a) The Corporation and the Executive acknowledge that: (i) the
Corporation has a special interest in and derives significant benefit from the
unique skills and experience of the Executive; (ii) the Executive will use and
have access to proprietary and valuable Confidential Information (as defined in
Section 3.2 hereof) during the course of the Executive’s employment; and
(iii) the agreements and covenants contained herein are essential to protect the
business and goodwill of the Corporation or any of its subsidiaries, affiliates
or licensees. Accordingly, except as hereinafter noted, the Executive covenants
and agrees that during the Term, and for the remainder of such Term following
the termination of Executive’s employment, the Executive shall not provide any
labor, work, services or assistance (whether as an officer, director, employee,
partner, agent, owner, independent contractor, consultant, stockholder or
otherwise) to a “Competing Business.” For purposes hereof, “Competing Business”
shall mean any business engaged in the designing, marketing or distribution of
premium lifestyle products, including but not limited to apparel, home,
accessories and fragrance products, which competes in any material respects with
the Corporation or any of its subsidiaries, affiliates or licensees, and shall
include, without limitation, those brands and companies that the Corporation and
the Executive have jointly designated in writing on the date hereof, which is
incorporated herein by reference and which is attached as Schedule A, as being
in competition with the Corporation or any of its subsidiaries, affiliates or
licensees as of the date hereof. Thus, Executive specifically acknowledges that
Executive understands that, except as provided in Section 3.1(b) he may not
become employed by any Competing Business in any capacity during the Term.
               (b) The non-compete provisions of this Section shall no longer be
applicable to Executive if he has been notified pursuant to Section 2.1(a)
hereof that his services will no longer be required during the Term or if the
Executive has terminated his employment for Good Reason pursuant to
Section 2.1(e) or if the Corporation elects in its sole discretion not to extend
the Term for any reason other than for Cause.
               (c) It is acknowledged by the Executive that the Corporation has
determined to relieve the Executive from any obligation of non-competition for
periods after the Term, and/or if the Corporation terminates the Executive’s
employment under Section 2.1(a) or if the Executive has terminated his
employment for Good Reason pursuant to Section 2.1(e) or if the Corporation
elects in its sole discretion not to extend the Term for any reason other than
for Cause. In consideration of that, and in consideration of all of the
compensation provisions in

6



--------------------------------------------------------------------------------



 



this Agreement (including the potential for the award of stock options and/or
RPSUs that may be made to the Executive), Executive agrees to the provisions of
Section 3.1 and also agrees that the non-competition obligations imposed herein
are fair and reasonable under all the circumstances.
          3.2 Confidential Information.
               (a) The Corporation owns and has developed and compiled, and will
own, develop and compile, certain proprietary techniques and confidential
information as described below which have great value to its business (referred
to in this Agreement, collectively, as “Confidential Information”). Confidential
Information includes not only information disclosed by the Corporation and/or
its affiliates, subsidiaries and licensees to Executive, but also information
developed or learned by Executive during the course of, or as a result of,
employment hereunder, which information Executive acknowledges is and shall be
the sole and exclusive property of the Corporation. Confidential Information
includes all proprietary information that has or could have commercial value or
other utility in the business in which the Corporation is engaged or
contemplates engaging, and all proprietary information the unauthorized
disclosure of which could be detrimental to the interests of the Corporation.
Whether or not such information is specifically labeled as Confidential
Information by the Corporation is not determinative. By way of example and
without limitation, Confidential Information includes any and all information
developed, obtained or owned by the Corporation and/or its subsidiaries,
affiliates or licensees concerning trade secrets, techniques, know-how
(including designs, plans, procedures, processes and research records),
software, computer programs, innovations, discoveries, improvements, research,
development, test results, reports, specifications, data, formats, marketing
data and plans, business plans, strategies, forecasts, unpublished financial
information, orders, agreements and other forms of documents, price and cost
information, merchandising opportunities, expansion plans, designs, store plans,
budgets, projections, customer, supplier and subcontractor identities,
characteristics and agreements, and salary, staffing and employment information.
Notwithstanding the foregoing, Confidential Information shall not in any event
include (A) Executive’s personal knowledge and know-how relating to
merchandising and business techniques which Executive has developed over his
career in the apparel business and of which Executive was aware prior to his
employment, or (B) information which (i) was generally known or generally
available to the public prior to its disclosure to Executive; (ii) becomes
generally known or generally available to the public subsequent to disclosure to
Executive through no wrongful act of any person or (iii) which Executive is
required to disclose by applicable law or regulation (provided that Executive
provides the Corporation with prior notice of the contemplated disclosure and
reasonably cooperates with the Corporation at the Corporation’s expense in
seeking a protective order or other appropriate protection of such information).
               (b) Executive acknowledges and agrees that in the performance of
his duties hereunder the Corporation will from time to time disclose to
Executive and entrust Executive with Confidential Information. Executive also
acknowledges and agrees that the unauthorized disclosure of Confidential
Information, among other things, may be prejudicial to the Corporation’s
interests, and an improper disclosure of trade secrets. Executive agrees that he
shall not, directly or indirectly, use, make available, sell, disclose or
otherwise communicate to any corporation, partnership, individual or other third
party, other than in the course of his

7



--------------------------------------------------------------------------------



 



assigned duties and for the benefit of the Corporation, any Confidential
Information, either during his Term of employment or thereafter.
               (c) The Executive agrees that upon leaving the Corporation’s
employ, the Executive shall not take with the Executive any software, computer
programs, disks, tapes, research, development, strategies, designs, reports,
study, memoranda, books, papers, plans, information, letters, e-mails, or other
documents or data reflecting any Confidential Information of the Corporation,
its subsidiaries, affiliates or licensees.
               (d) During Executive’s Term of employment, Executive shall
disclose to the Corporation all designs, inventions and business strategies or
plans developed for the Corporation, including without limitation any process,
operation, product or improvement. Executive agrees that all of the foregoing
are and shall be the sole and exclusive property of the Corporation and that
Executive shall at the Corporation’s request and cost do whatever is necessary
to secure the rights thereto, by patent, copyright or otherwise, to the
Corporation
          3.3 Non-Solicitation of Employees. The Executive covenants and agrees
that during the Term, and for the remainder of such Term following the
termination of Executive’s employment for any reason whatsoever hereunder, the
Executive shall not directly or indirectly solicit or influence any other
employee of the Corporation, or any of its subsidiaries, affiliates or
licensees, to terminate such employee’s employment with the Corporation, or any
of its subsidiaries, affiliates or licensees, as the case may be, or to become
employed by a Competing Business. As used herein, “solicit” shall include,
without limitation, requesting, encouraging, enticing, assisting, or causing,
directly or indirectly.
          3.4 Nondisparagement. The Executive agrees that during the Term and
thereafter whether or not he is receiving any amounts pursuant to Sections 2.3
and 4.1, the Executive shall not make any statements or comments that reasonably
could be considered to shed an adverse light on the business or reputation of
the Corporation or any of its subsidiaries, affiliates or licensees, the Board
or any officer of the Corporation or any of its subsidiaries, affiliates or
licensees; provided, however, the foregoing limitation shall not apply to
(i) compliance with legal process or subpoena, or (ii) statements in response to
inquiry from a court or regulatory body.
          3.5 Remedies.
               (a) The Executive acknowledges and agrees that in the event the
Corporation reasonably determines that the Executive has breached any provision
of this Article III, that such conduct will constitute a failure of the
consideration for which stock awards had been granted, and notwithstanding the
terms of any stock award agreement, plan document, or other provision of this
Agreement to the contrary, the Corporation may notify the Executive that he may
not exercise any unexercised stock options and/or the Corporation may rescind
any RPSUs he has received. Further, the Executive shall immediately forfeit the
right to vest in any unvested RPSUs and to exercise any stock options of the
Corporation that remain unexercised at the time of such notice and Executive
waives any right to assert that any such conduct by the Corporation violates any
federal or state statute, case law or policy.

8



--------------------------------------------------------------------------------



 



               (b) If the Corporation reasonably determines that the Executive
has breached any provision contained in this Article III, the Corporation shall
have no further obligation to make any payment or provide any benefit whatsoever
to the Executive pursuant to this Agreement, and may also recover from the
Executive all such damages as it may be entitled to at law or in equity. In
addition, the Executive acknowledges that any such breach is likely to result in
immediate and irreparable harm to the Corporation for which money damages are
likely to be inadequate. Accordingly, the Executive consents to injunctive and
other appropriate equitable relief upon the institution of proceedings therefor
by the Corporation in order to protect the Corporation’s rights hereunder. Such
relief may include, without limitation, an injunction to prevent: (i) the breach
or continuation of Executive’s breach; (ii) the Executive from disclosing any
trade secrets or Confidential Information (as defined in Section 3.2); (iii) any
Competing Business from receiving from the Executive or using any such trade
secrets or Confidential Information; and/or (iv) any such Competing Business
from retaining or seeking to retain any employees of the Corporation.
          3.6 The provisions of this Article III shall survive the termination
of this Agreement and Executive’s Term of employment.
ARTICLE IV
CHANGE IN CONTROL
          4.1 Change in Control.
               (a) Effect of a Change in Control. Notwithstanding anything
contained herein to the contrary, if the Executive’s employment is terminated
within 12 months following a Change in Control (as defined in Section 4.1(b)
hereof) during the Term by the Corporation for any reason other than Cause,
then:
                    (i) Severance. The Corporation shall pay to the Executive,
in lieu of any amounts otherwise due him under Section 2.3(a) hereof, within
15 days of the Executive’s termination of employment, a lump sum amount equal to
two times the sum of: (A) the Executive’s Base Compensation, as in effect
immediately prior to such termination of employment; and (B) the bonus paid to
the Executive for the fiscal year prior to the fiscal year in which his
employment is terminated.
                    (ii) Stock Awards. The Executive shall immediately become
vested in any unvested stock options granted to the Executive by the Corporation
prior to the Change in Control and Executive will have six (6) months from the
date of termination under this circumstance to exercise all vested options. Any
RPSU awards which are unvested shall be deemed vested immediately prior to such
Change in Control.
               (b) Definition. For purposes hereof, a “Change in Control” shall
mean the occurrence of any of the following: (i) the sale, lease, transfer,
conveyance or other disposition, in one or a series of related transactions, of
all or substantially all of the assets of the Corporation to any “person” or
“group” (as such terms are used in Sections 13(d)(3) and 14(d)(2) of the
Securities Exchange Act of 1934 (“Act”)) other than Permitted Holders; (ii) any
person or group, other than Permitted Holders, is or becomes the “beneficial
owner” (as defined in Rules 13d-3

9



--------------------------------------------------------------------------------



 



and 13d-5 under the Act, except that a person shall be deemed to have
“beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50 percent of the total voting
power of the voting stock of the Corporation, including by way of merger,
consolidation or otherwise; (iii) during any period of two consecutive years,
Present and/or New Directors cease for any reason to constitute a majority of
the Board; or (iv) the Permitted Holders’ beneficial ownership of the total
voting power of the voting stock of the Corporation falls below 30 percent and
either Ralph Lauren is not nominated for a position on the Board of Directors,
or he stands for election to the Board of Directors and is not elected. For
purposes of this Section 4.1(b), the following terms have the meanings
indicated: “Permitted Holders” shall mean, as of the date of determination:
(A) any and all of Ralph Lauren, his spouse, his siblings and their spouses, and
descendants of them (whether natural or adopted) (collectively, the “Lauren
Group”); and (B) any trust established and maintained primarily for the benefit
of any member of the Lauren Group and any entity controlled by any member of the
Lauren Group. “Present Directors” shall mean individuals who at the beginning of
any such two consecutive year period were members of the Board. “New Directors”
shall mean any directors whose election by the Board or whose nomination for
election by the shareholders of the Corporation was approved by a vote of a
majority of the directors of the Corporation who, at the time of such vote, were
either Present Directors or New Directors.
               (c) Excise Tax Gross-Up. If the Executive becomes entitled to one
or more payments (with a “payment” including the vesting of restricted stock, a
stock option, or other non-cash benefit or property), whether pursuant to the
terms of this Agreement or any other plan or agreement with the Corporation or
any affiliated company (collectively, “Change of Control Payments”), which are
or become subject to the tax (“Excise Tax”) imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), the Corporation shall
pay to the Executive at the time specified below such amount (the “Gross-up
Payment”) as may be necessary to place the Executive in the same after-tax
position as if no portion of the Change of Control Payments and any amounts paid
to the Executive pursuant to this paragraph 4.1(c) had been subject to the
Excise Tax. The Gross-up Payment shall include, without limitation,
reimbursement for any penalties and interest that may accrue in respect of such
Excise Tax. For purposes of determining the amount of the Gross-up Payment, the
Executive shall be deemed: (A) to pay federal income taxes at the highest
marginal rate of federal income taxation for the year in which the Gross-up
Payment is to be made; and (B) to pay any applicable state and local income
taxes at the highest marginal rate of taxation for the calendar year in which
the Gross-up Payment is to be made, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes if paid in such year. If the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder at the time the Gross-up
Payment is made, the Executive shall repay to the Corporation at the time that
the amount of such reduction in Excise Tax is finally determined (but, if
previously paid to the taxing authorities, not prior to the time the amount of
such reduction is refunded to the Executive or otherwise realized as a benefit
by the Executive) the portion of the Gross-up Payment that would not have been
paid if such Excise Tax had been used in initially calculating the Gross-up
Payment, plus interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time the
Gross-up Payment is made, the Corporation shall make an additional Gross-up
Payment in respect of such excess (plus any interest and penalties

10



--------------------------------------------------------------------------------



 



payable with respect to such excess) at the time that the amount of such excess
is finally determined.
               The Gross-up Payment provided for above shall be paid on the 30th
day (or such earlier date as the Excise Tax becomes due and payable to the
taxing authorities) after it has been determined that the Change of Control
Payments (or any portion thereof) are subject to the Excise Tax; provided,
however, that if the amount of such Gross-up Payment or portion thereof cannot
be finally determined on or before such day, the Corporation shall pay to the
Executive on such day an estimate, as determined by counsel or auditors selected
by the Corporation and reasonably acceptable to the Executive, of the minimum
amount of such payments. The Corporation shall pay to the Executive the
remainder of such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined. In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Corporation to the Executive, payable on the fifth day after demand
by the Corporation (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code). The Corporation shall have the right to
control all proceedings with the Internal Revenue Service that may arise in
connection with the determination and assessment of any Excise Tax and, at its
sole option, the Corporation may pursue or forego any and all administrative
appeals, proceedings, hearings, and conferences with any taxing authority in
respect of such Excise Tax (including any interest or penalties thereon);
provided, however, that the Corporation’s control over any such proceedings
shall be limited to issues with respect to which a Gross-up Payment would be
payable hereunder, and the Executive shall be entitled to settle or contest any
other issue raised by the Internal Revenue Service or any other taxing
authority. The Executive shall cooperate with the Corporation in any proceedings
relating to the determination and assessment of any Excise Tax and shall not
take any position or action that would materially increase the amount of any
Gross-up Payment hereunder.
ARTICLE V
MISCELLANEOUS
          5.1 Notice. For the purposes of this Agreement, notices, demands and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given when delivered by hand or by facsimile
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:

         
 
  If to the Executive:   Mitchell Kosh
 
      REDACTED
 
      REDACTED  
 
  If to the Corporation:   Polo Ralph Lauren Corporation
 
      650 Madison Avenue
 
      New York, New York 10022
 
      Attn: Roger Farah
 
      President & Chief Operating Officer
 
      Fax: (212) 318-7529

11



--------------------------------------------------------------------------------



 



or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
          5.2 Modification or Waiver; Entire Agreement. No provision of this
Agreement may be modified or waived except in a document signed by the Executive
and the Corporation. This Agreement, along with any documents incorporated
herein by reference, constitutes the entire agreement between the parties
regarding their employment relationship and supersedes all prior agreements,
promises, covenants, representations or warranties, including the Executive’s
2005 Employment Agreement with the Corporation. To the extent that this
Agreement is in any way inconsistent with any prior or contemporaneous stock
award agreements between the parties, this Agreement shall control. No
agreements or representations, oral or otherwise, with respect to the subject
matter hereof have been made by either party that are not set forth expressly in
this Agreement. Any extensions or renewals of this Agreement must be in writing
and must be agreed to by both the Corporation and the Executive.
          5.3 Governing Law. The validity, interpretation, construction,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of New York without reference to New York’s choice of law rules. In
the event of any dispute, the Executive agrees to submit to the jurisdiction of
any court sitting in New York State.
          5.4 No Mitigation or Offset. In the event the Executive’s employment
with the Corporation terminates for any reason, the Executive shall not be
obligated to seek other employment following such termination and there shall be
no offset of the payments or benefits set forth herein.
          5.5 Withholding. All payments required to be made by the Corporation
hereunder to the Executive or the Executive’s estate or beneficiaries shall be
subject to the withholding of such amounts as the Corporation may reasonably
determine it should withhold pursuant to any applicable law.
          5.6 Attorney’s Fees. Each party shall bear its own attorney’s fees and
costs incurred in any action or dispute arising out of this Agreement and/or the
employment relationship.
          5.7 No Conflict. Executive represents and warrants that he is not
party to any agreement, contract, understanding, covenant, judgment or decree or
under any obligation, contractual or otherwise, in any way restricting or
adversely affecting his ability to act for the Corporation in all of the
respects contemplated hereby.
          5.8 Enforceability. Each of the covenants and agreements set forth in
this Agreement are separate and independent covenants, each of which has been
separately bargained for and the parties hereto intend that the provisions of
each such covenant shall be enforced to the fullest extent permissible. Should
the whole or any part or provision of any such separate covenant be held or
declared invalid, such invalidity shall not in any way affect the validity of
any other such covenant or of any part or provision of the same covenant not
also held or declared invalid. If any covenant shall be found to be invalid but
would be valid if some part thereof were deleted or the period or area of
application reduced, then such covenant shall apply

12



--------------------------------------------------------------------------------



 



with such minimum modification as may be necessary to make it valid and
effective. The failure of either party at any time to require performance by the
other party of any provision hereunder will in no way affect the right of that
party thereafter to enforce the same, nor will it affect any other party’s right
to enforce the same, or to enforce any of the other provisions in this
Agreement; nor will the waiver by either party of the breach of any provision
hereof be taken or held to be a waiver of any prior or subsequent breach of such
provision or as a waiver of the provision itself.
          5.9 Miscellaneous. No right or interest to, or in, any payments shall
be assignable by the Executive; provided, however, that this provision shall not
preclude the Executive from designating in writing one or more beneficiaries to
receive any amount that may be payable after the Executive’s death and shall not
preclude the legal representative of the Executive’s estate from assigning any
right hereunder to the person or persons entitled thereto. If the Executive
should die while any amounts would still be payable to the Executive hereunder,
all such amounts shall be paid in accordance with the terms of this Agreement to
the Executive’s written designee or, if there be no such designee, to the
Executive’s estate. This Agreement shall be binding upon and shall inure to the
benefit of, and shall be enforceable by, the Executive, the Executive’s heirs
and legal representatives and the Corporation and its successors. The section
headings shall not be taken into account for purposes of the construction of any
provision of this Agreement.
          IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of the date and year first above written.
POLO RALPH LAUREN CORPORATION

             
/s/ Roger Farah
      /s/ Mitchell Kosh    
 
           
By: Roger Farah
      MITCHELL KOSH    
 
           
Title: President & Chief Operating Officer
         

13



--------------------------------------------------------------------------------



 



SCHEDULE A
[Redacted]

14